

DIGITAL REALTY TRUST, INC.
FOUR EMBARCADERO CENTER, SUITE 3200
SAN FRANCISCO, CA 94111


January 9, 2018


Erich J. Sanchack
[Redacted]


Re: EMPLOYMENT TERMS


Dear Erich:


Digital Realty Trust, Inc. (the “REIT”) and DLR, LLC (the “Employer”, and
together with the REIT, the “Company”) are pleased to offer you employment with
the REIT and the Employer on the terms and conditions set forth in this letter
(the “Agreement”), effective as of January 25, 2018 (the “Effective Date”).


1.TERM. Subject to the provisions for earlier termination hereinafter provided,
your employment hereunder shall be for a term (the “Term”) commencing on the
Effective Date and ending on the first (1st) anniversary of the Effective Date
(the “Initial Termination Date”). If not previously terminated, the Term shall
automatically be extended for one additional year on the Initial Termination
Date unless either you or the Company elect not to so extend the Term by
notifying the other party, in writing, of such election not less than sixty (60)
days prior to the Initial Termination Date.


2.POSITION, DUTIES AND RESPONSIBILITIES. During the Term, the Company will
employ you, and you agree to be employed by the Company, as Executive Vice
President, Operations of the REIT and the Employer. In the capacity of Executive
Vice President, Operations, you will have such duties and responsibilities as
are normally associated with such position and will devote your full business
time and attention to serving the Company in such position. Your duties may be
changed from time to time by the Company, consistent with your position. You
will report to the Chief Executive Officer of the Company. You will work
full-time at our offices located in the greater Ashburn, VA metropolitan area as
the Company may utilize as its offices, except for travel to other locations as
may be necessary to fulfill your responsibilities. At the Company's request, you
will serve the Company and/or its subsidiaries and affiliates in other offices
and capacities in addition to the foregoing. In the event that you serve in any
one or more of such additional capacities, your compensation will not be
increased beyond that specified in this Agreement. In addition, in the event
your service in one or more of such additional capacities is terminated, your
compensation, as specified in this Agreement, will not be diminished or reduced
in any manner as a result of such termination for so long as you otherwise
remain employed under the terms of this Agreement.


3.BASE COMPENSATION. During the Term, the Company will pay you a base salary of
$445,000 per year, less payroll deductions and all required withholdings,
payable in accordance with the Company's payroll practices and prorated for any
partial month of employment. Your annual base salary may be increased, but not
decreased, by the Compensation Committee of the Board of Directors of the REIT
(the “Compensation Committee”) in its discretion pursuant to the Company's


1



--------------------------------------------------------------------------------




policies as in effect from time to time, and such increased amount thereafter
will be your base salary per year for purposes of this Agreement.


4.ANNUAL BONUS. In addition to the base salary set forth above, during the Term,
commencing with calendar year 2018, you will be eligible to participate in the
Company's incentive bonus plan applicable to similarly situated executives of
the Company. The amount of your annual bonus will be based on the attainment of
performance criteria established and evaluated by the Company in accordance with
the terms of such bonus plan as in effect from time to time, provided that,
subject to the terms of such bonus plan and attainment of performance criteria
established by the Company, your target annual bonus shall be one hundred
percent (100%) of your base salary for such year, pro-rated for your partial
year of employment for calendar year 2018. Any annual bonus that becomes payable
to you is intended to satisfy the short-term deferral exemption under Treasury
Regulation Section 1.409A-1(b)(4) and shall be made not later than the last day
of the applicable two and one-half (2½) month “short-term deferral period” with
respect to such annual bonus, within the meaning of Treasury Regulation Section
1.409A-1(b)(4).


5.SIGN-ON BONUS. Subject to your continued employment with the Company through
the payment date, you will be eligible to receive a one-time cash payment in the
amount of $562,000, less payroll deductions and all required withholdings,
payable within forty-five (45) days following the Effective Date (the “Sign-On
Bonus”). In the event that you voluntarily resign your employment with the
Company or the Company terminates your employment for Cause, in either case,
prior to the first anniversary of the Effective Date, you will be required to
repay the Company an amount equal to the product of (x) the Sign-On Bonus and
(y) a fraction, the numerator of which equals the number of full days following
your termination of employment until the first anniversary of the Effective
Date, and the denominator of which equals 365.


6.BENEFITS AND VACATION. During the Term, you will be eligible to participate in
all savings and retirement plans, practices, policies, and programs maintained
or sponsored by the Company from time to time which are applicable to other
similarly situated executives of the Company, subject to the terms and
conditions thereof. During the Term, you will also be eligible for standard
benefits, such as medical insurance, flexible paid time-off and holidays to the
extent applicable generally to other similarly situated executives of the
Company, subject to the terms and conditions of the applicable Company plans or
policies.


7.LONG-TERM INCENTIVE AWARDS. Subject to approval by the Compensation Committee
and your continued employment with the Company through the grant date, the REIT
agrees to grant to you in your capacity as an employee of the Company and in
consideration of your provision of services to the Company (i) an award of
profits interest units of Digital Realty Trust, L.P. (the “Operating
Partnership”) equivalent to approximately $445,500 as of the date of grant,
which will be subject to time-based vesting, and (ii) an award of Class D
profits interest units of the Operating Partnership, to be granted in 2018 at
such time as annual awards of Class D profits interest units are made by the
Company, equivalent to approximately $904,500 as of the date of grant, which
will be subject to performance-based vesting (collectively, the “Grants”).
Alternatively, if you do not qualify as an accredited investor or if you
otherwise so elect, you will receive (i) a restricted stock unit grant subject
to time-based vesting in lieu of profits interest units and (ii) a restricted
stock unit grant subject to performance-based vesting in lieu of the Class D
profits interest units. The number of profits interest units and Class D profits
interest units (or, if applicable, restricted stock units) to be


2



--------------------------------------------------------------------------------




issued will be determined by the Compensation Committee in its discretion.
Subject to your continued employment with the Company, twenty-five percent (25%)
of the profits interest units (or, if applicable, restricted stock units)
subject to the time-based Grant shall vest on each of the first four
anniversaries of the date of grant or such other date as the Compensation
Committee may determine, and the performance-based Grant shall vest in
accordance with a vesting schedule approved by the Compensation Committee.
Consistent with the foregoing, the terms and conditions of the Grants shall be
set forth in profits interest units and Class D profits interest units
agreements (or, if applicable, restricted stock units agreements) which will be
provided to you for acceptance and as evidence of such Grants as soon as
administratively possible following the applicable grant date.


8.NEW HIRE EQUITY AWARD. Subject to approval by the Compensation Committee, the
REIT agrees to grant to you in your capacity as an employee of the REIT or any
subsidiary thereof, an award of profits interest units of the Operating
Partnership (“Grant”) equivalent to approximately $750,000 to be granted within
45 days of the Effective Date and vesting over three (3) years at thirty-three
percent (33%) per year. Alternatively, if you do not qualify as an accredited
investor or if you otherwise so elect, you will receive a restricted stock unit
grant subject to time-based vesting in lieu of profits interest units. The
number of profits interest units (or, if applicable, restricted stock units) to
be issued will be determined by the Compensation Committee in its discretion.
Subject to your continued employment with the Company, the Grant shall vest in
accordance with a vesting schedule approved by the Compensation Committee.
Consistent with the foregoing, the terms and conditions of the Grant shall be
set forth in a profits interest units agreement (or, if applicable, restricted
stock units agreement) which will be provided to you for acceptance and as
evidence of such Grant as soon as administratively possible following the grant
date.


9.TERMINATION OF EMPLOYMENT.


(a)    Without Cause or for Good Reason. Subject to Section 9(g) below, in the
event of a termination of your employment during the Term by the Company without
Cause or by you for Good Reason (each as defined below), then, in addition to
any other accrued amounts payable to you through the date of termination of your
employment (such date, or the date of your death if applicable under Section
9(c) below, the “Termination Date”), the Company will pay and provide you with
the following payments and benefits:


(i)    payable within thirty (30) days after your Termination Date (with the
exact payment date to be determined by the Company in its discretion), a
lump-sum severance payment in an amount equal to the sum of (x) one (1.0) (the
“Severance Multiple”) times the sum of (A) your annual base salary as in effect
on the Termination Date, plus (B) your target annual bonus for the fiscal year
in which the Termination Date occurs (in the case of both (A) and (B), without
giving effect to any reduction which constitutes Good Reason), (y) the Stub Year
Bonus, plus (z) the Prior Year Bonus, if any;


(ii)    for a period commencing on the Termination Date and ending on the
earlier of (x) the twelve (12)-month anniversary of the Termination Date or (y)
the date on which you become eligible to receive comparable group health
insurance coverage under a subsequent employer's plans, the Company shall
continue to provide you and your eligible family members with group health
insurance coverage at least equal to that which would have been provided to you
if your employment had not been terminated (including, in the discretion of the
Company, by purchasing


3



--------------------------------------------------------------------------------




COBRA coverage for you and your eligible family members); provided, however,
that if (A) any plan pursuant to which the Company is providing such coverage is
not, or ceases prior to the expiration of the period of continuation coverage to
be, exempt from the application of Section 409A of the Code (as defined below)
under Treasury Regulation Section 1.409A-l(a)(5), or (B) the Company is
otherwise unable to continue to cover you under its group health plans or doing
so would jeopardize the tax-qualified status of such plans, then, in either
case, an amount equal to the monthly plan premium payment shall thereafter be
paid to you as currently taxable compensation in substantially equal monthly
installments over the continuation period (or the remaining portion thereof);


(iii)     for a period commencing on the Termination Date and ending on the
twelve (12)-month anniversary of the Termination Date, the Company shall, at its
sole expense and on an as-incurred basis, provide you with outplacement
counseling services directly related to your termination of employment with the
Company, the provider of which shall be selected by the Company; and


(iv)     to the extent that any outstanding Company equity-based awards issued
to you under the Company’s equity incentive plans are subject to vesting based
on continued employment or the lapse of time, such awards shall be governed by
the terms of the award agreements evidencing such awards. The vesting of any
awards that are subject to vesting based on the satisfaction of performance
goals, including, without limitation, any performance­based profits interest
units of the Operating Partnership and other “outperformance awards” issued to
you, shall be governed by the terms of the award agreements evidencing such
awards. For purposes of clarification, except as otherwise provided under any
award agreements relating to such awards, the terms set forth in this Agreement,
including this Section 9, are intended to be in addition to (and not in lieu of)
the vesting and acceleration features related to such stock options and other
equity-based awards (including profits interest units of the Operating
Partnership and other “outperformance awards”) held by you and included
elsewhere, including in any award agreements related to such awards, and the
vesting and acceleration terms hereof shall be applicable only to the extent
they result in additional acceleration or vesting of such stock options and
other equity-based awards held by you.


(b)    Change in Control. Subject to Section 9(g) below, in the event that a
Change in Control (as defined in the Digital Realty Trust, Inc., Digital
Services, Inc. and Digital Realty Trust, L.P. 2014 Incentive Award Plan, as
amended, or any successor incentive plan) occurs during the Term and, on the
date of or within one year after such Change in Control, you incur a termination
of employment by the Company without Cause or by you for Good Reason (each as
defined below), then, in addition to any other accrued amounts payable to you
through the Termination Date, you shall be entitled to the payments and benefits
provided in Section 9(a) hereof, subject to the terms and conditions thereof,
except that, for purposes of this Section 9(b), the Severance Multiple shall be
equal to two (2.0).


(c)    Death or Disability. Subject to Section 9(g) below, and notwithstanding
anything to the contrary contained herein, in the event of a termination of your
employment during the Term by reason of your death or Disability (as defined
below), then, in addition to any other accrued amounts payable to you through
the Termination Date, the Company will pay and provide you (or your estate or
legal representative) with the following payments and benefits:


4



--------------------------------------------------------------------------------






(i)     payable within thirty (30) days after your Termination Date (with the
exact payment date to be determined by the Company in its discretion), a
lump-sum severance payment in an amount equal to the sum of (w) your annual base
salary as in effect on the Termination Date, (x) your target annual bonus for
the fiscal year in which the Termination Date occurs, (y) the Stub Year Bonus,
plus (z) the Prior Year Bonus, if any; and


(ii)     to the extent that any outstanding Company equity-based awards issued
to you under the Company’s equity incentive plans are subject to vesting based
on continued employment or the lapse of time, such awards shall become vested
and exercisable immediately prior to the Termination Date. The vesting of any
awards that are subject to vesting based on the satisfaction of performance
goals, including, without limitation, any performance­based profits interest
units of the Operating Partnership and other “outperformance awards” issued to
you, shall be governed by the terms of the award agreements evidencing such
awards.


(d)    Expiration; Non-renewal. Notwithstanding anything contained herein, in no
event shall the expiration of the Term set forth in Section 1 above or the
Company's election not to renew or extend the Term or your employment with the
Company constitute a termination of your employment by the Company without
Cause.


(e)    Termination of Offices and Directorships. Upon a termination of your
employment for any reason, except to the extent otherwise determined by the
Board of Directors of the REIT (the “Board”) in its sole discretion, you shall
be deemed to have resigned from all offices, directorships and other employment
positions, if any, then held with the Company or any member of the Digital Group
(as defined below), and you agree that you shall take all actions reasonably
requested by the Company to effectuate the foregoing.


(f)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no compensation or benefits, including without limitation any
termination payments or benefits payable under this Section 8, shall be paid to
you prior to the expiration of the six (6)-month period following your
“separation from service” from the Company (within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”))
to the extent that the Company determines that paying such amounts at the time
or times indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of your death), the Company shall
pay you a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to you during such six (6)-month period, plus interest
thereon from the Termination Date through the payment date at a rate equal to
the then-current “applicable Federal rate” determined under Section
7872(f)(2)(A) of the Code.


(g)    Release; Compliance with Covenants. Notwithstanding anything contained
herein, your right to receive the payments and benefits set forth in this
Section 9 is conditioned on and subject to (i) your execution within twenty-one
(21) days (or, to the extent required by applicable law, forty-five (45) days)
following the Termination Date and non-revocation within seven (7) days
thereafter of a general release of claims against the Digital Group (as defined
below), in a form


5



--------------------------------------------------------------------------------




reasonably acceptable to the Company, (ii) your continued compliance with the
restrictive covenants set forth in Section 10 of this Agreement and any similar
covenants set forth in any other agreement between you and the Company, and
(iii) your compliance with Section 9(e) above.


(h)    Definitions. For purposes of this Agreement:


(A)    “Cause” shall mean (1) your willful and continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to you by the Company,
which demand specifically identifies the manner in which the Company believes
that you have not substantially performed your duties and which failure is not
cured within thirty (30) days of receiving such notice; (2) your willful
commission of an act of fraud or dishonesty resulting in economic or financial
injury to the Company or its subsidiaries or affiliates; (3) your conviction of,
or entry by you of a guilty or no contest plea to, the commission of a felony or
a crime involving moral turpitude; (4) a willful breach by you of any fiduciary
duty owed to the Company which results in economic or other injury to the
Company or its subsidiaries or affiliates; (5) your willful and gross misconduct
in the performance of your duties hereunder that results in economic or other
injury to the Company or its subsidiaries or affiliates and which misconduct is
not cured within thirty (30) days after written notification is delivered to you
by the Company that specifically identifies any such misconduct; (6) your
willful and material breach of your covenants set forth in Section 11 below; or
(7) a material breach by you of any of your other obligations under this
Agreement after written notice is delivered to you by the Company which
specifically identifies such breach. For purposes of this provision, no act or
failure to act on your part will be considered "willful" unless it is done, or
omitted to be done, by you in bad faith or without reasonable belief that your
action or omission was in the best interests of the Company. Notwithstanding the
foregoing, in the event you incur a “separation from service” by reason of a
termination of your employment by the Company (other than by reason of your
death or Disability or pursuant to clause (3) of this paragraph) on or within
one year after a Change in Control or within the six month period immediately
preceding a Change in Control in connection with such Change in Control, it
shall be presumed for purposes of this Agreement that such termination was
effected by the Company other than for Cause unless the contrary is established
by the Company.


(B)    “Disability” shall mean a disability that qualifies or, had you been a
participant, would qualify you to receive long-term disability payments under
the Company's group long-term disability insurance plan or program, as it may be
amended from time to time.


(C)    “Good Reason” shall mean the occurrence of any one or more of the
following events without your prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) prior to the Termination Date: (1) a material
diminution in your position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company; (2) the Company's material
reduction of your annual base salary or bonus opportunity, each as in effect on
the date hereof or as the same may be increased from time to time; or (3) a
material breach by the Company of Section 18 of this Agreement. Notwithstanding
the foregoing, you will not be deemed to have resigned for Good Reason unless
(x) you provide the Company with notice of the circumstances constituting Good
Reason within thirty (30) days after the initial occurrence or existence of such
circumstances, (y) the


6



--------------------------------------------------------------------------------




Company fails to correct the circumstance so identified within thirty (30) days
after the receipt of such notice (if capable of correction), and (z) the
Termination Date occurs no later than ninety (90) days after the initial
occurrence of the event constituting Good Reason.


(D)    “Prior Year Bonus” shall mean, for any Termination Date that occurs
between January 1 of any fiscal year and the date that annual bonuses are paid
by the Company for the immediately preceding year (the "Prior Year"), your
target annual bonus (without giving effect to any reduction which constitutes
Good Reason) for such Prior Year, unless the Compensation Committee has
determined your bonus for such Prior Year, in which case the Prior Year Bonus
shall be the bonus determined by the Compensation Committee, if any. The Prior
Year Bonus, if any, shall be in lieu of your annual bonus for the Prior Year.
There will be no Prior Year Bonus in connection with any Termination Date that
occurs on or after the date the Company pays annual bonuses for the Prior Year
through the end of the year in which the Termination Date occurs.


(E)    “Stub Year Bonus” shall mean the product obtained by multiplying (x) your
target annual bonus for the fiscal year in which the Termination Date occurs
(without giving effect to any reduction which constitutes Good Reason)
multiplied by (y) a fraction, the numerator of which is the number of calendar
days that have elapsed in the then current fiscal year through the Termination
Date and the denominator of which is 365.


10.LIMITATION ON PAYMENTS.


(a)    Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by you
(including any payment or benefit received in connection with a termination of
your employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and
benefits, including the payments and benefits under Section 8 of this Agreement,
the “Total Payments”) would be subject (in whole or part) to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, your remaining Total Payments shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax,
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes applicable
to such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which you would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The reduction undertaken
pursuant to this Section 9(a) shall be accomplished first by reducing or
eliminating any cash payments subject to Section 409A of the Code as deferred
compensation (with payments to be made furthest in the future being reduced
first), then by reducing or eliminating cash payments that are not subject to
Section 409A of the Code, then by reducing payments attributable to equity-based
compensation (or the accelerated vesting thereof) subject to Section 409A of the
Code as deferred compensation (with payments to be made furthest in the future
being reduced first), and finally, by reducing payments attributable to
equity-based compensation (or the accelerated vesting thereof) that is not
subject to Section 409A of the Code.


7



--------------------------------------------------------------------------------






(b)    Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments, the receipt or retention of which you have waived at such
time and in such manner so as not to constitute a "payment" within the meaning
of Section 280G(b) of the Code, will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the written opinion of
an independent, nationally recognized accounting firm (the "Independent
Advisors") selected by the Company, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the "base amount" (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.


11.RESTRICTIVE COVENANTS. You acknowledge and agree that, concurrently with the
execution of this Agreement, you are entering into an agreement with the Company
containing certain nondisclosure, intellectual property assignment,
non-competition, and non-solicitation provisions, in substantially the form
attached hereto as Exhibit A (the “Employee Confidentiality and Covenant
Agreement”), and that you shall be bound by, and shall comply with your
obligations under, the Employee Confidentiality and Covenant Agreement.


12.CODE SECTION 409A.


(a)    To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if at any time
you and the Company mutually determine that any compensation or benefits payable
under this Agreement may not be compliant with or exempt from Section 409A of
the Code and related Department of Treasury guidance, the parties shall work
together to adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take such other actions, as the parties determine are necessary or
appropriate to (i) exempt such compensation and benefits from Section 409A of
the Code and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section
11(a) shall not create any obligation on the part of the Company to adopt any
such amendment, policy or procedure or take any such other action.


(b)    To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
"nonqualified deferred compensation" subject to Section 409A of the Code and
Section 8(f) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-l(b)(4), Section 1.409A-l(b)(9) or any other
applicable exception or provision of Section 409A of the Code.




8



--------------------------------------------------------------------------------




(c)    To the extent that compensation or benefits payable under Section 9 of
this Agreement (i) constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code or (ii) are intended to be exempt from
Section 409A of the Code under Treasury Regulation Section 1.409A-1(b)(9)(iii),
and are designated under this Agreement as payable upon (or within a specified
time following) your termination of employment, such compensation or benefits
shall, subject to Section 8(f) hereof, be payable only upon (or, as applicable,
within the specified time following) your “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code).


(d)    To the extent that any payments or reimbursements provided to you under
this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(l )(iv) would apply, such amounts shall be paid
or reimbursed to you reasonably promptly, but not later than December 31 of the
year following the year in which the expense was incurred. The amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and your right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit.


13.COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company's Employee
Handbook, Code of Business Conduct and Ethics, Insider Trading Policy, and as
otherwise promulgated.


14.PAYMENT OF FINANCIAL OBLIGATIONS. In the event that your employment or
consultancy is shared among the Company and/or its subsidiaries and affiliates,
the payment or provision to you by the Company of any remuneration, benefits, or
other financial obligations pursuant to this Agreement may be allocated to the
Company and, as applicable, its subsidiaries and/or affiliates in accordance
with an employee sharing or expense allocation agreement entered into by such
parties.


15.WITHHOLDING. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.


16.ARBITRATION. Except as set forth in Section 11(f) above, any disagreement,
dispute, controversy, or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination, or
invalidity thereof shall be settled by final and binding arbitration before a
single neutral arbitrator. Arbitration shall be administered by JAMS in San
Francisco, California in accordance with the then existing JAMS Arbitration
Rules and Procedures for Employment Disputes. Except as provided herein, the
Federal Arbitration Act shall govern the interpretation, enforcement, and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the Commonwealth of Virginia, or federal law, or
both, as applicable, and the arbitrator is without jurisdiction to apply any
different substantive law. The arbitrator shall have the authority to entertain
a motion to dismiss and/or a motion for summary judgment by any party and shall
apply the standards governing such motions under the Federal Rules of Civil
Procedure. Judgment upon the award may be entered in any court having
jurisdiction thereof. Each party shall pay his or its own attorneys’ fees and
costs of suit associated with such arbitration to the extent permitted by
applicable law, and the Company shall pay the administrative fees and all
arbitrator fees associated with such


9



--------------------------------------------------------------------------------




arbitration; provided, however, that if you prevail in such arbitration, the
Company shall reimburse you for the reasonable attorneys’ fees actually incurred
by you in connection with such arbitration.


17.ENTIRE AGREEMENT. As of the Effective Date, this Agreement, together with the
Employee Confidentiality and Covenant Agreement, constitutes the final,
complete, and exclusive agreement between you and the Company with respect to
the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, made to you by any
member of the Digital Group. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


18.ASSUMPTION BY SUCCESSOR. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.


19.ACKNOWLEDGEMENT. You hereby acknowledge (a) that you have consulted with or
have had the opportunity to consult with independent counsel of your own choice
concerning this Agreement, and have been advised to do so by the Company, and
(b) that you have read and understand this Agreement, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.


20.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to
conflicts of laws principles thereof.


[SIGNATURE PAGE FOLLOWS]






10



--------------------------------------------------------------------------------





Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Agreement in the space provided below for
you signature and returning to me. Please retain one fully-executed original for
your files.




Sincerely,


DLR, LLC,
a Maryland limited liability company


By:    Digital Realty Trust, L.P.,
its Managing Member


By:    Digital Realty Trust, Inc.,
its General Partner




By:    /s/ Cindy Fiedelman    
Cindy Fiedelman
Chief Human Resources Officer








Accepted and Agreed,




By:    /s/ Erich Sanchack    
Erich Sanchack




Date:    January 11, 2018    
 






11



--------------------------------------------------------------------------------





Exhibit A


Employee Confidentiality and Covenant Agreement


[Intentionally Omitted]




12

